UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) 850 EAST ANDERSON LANE AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ As of May 6, 2008, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,454 and Class B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Earnings For the Three Months Ended March 31, 2008 and 2007 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2008 and 2007 (Unaudited) 6 Condensed Consolidated Statements of Stockholders' Equity For the Three Months Ended March 31, 2008 and 2007 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2008 and 2007 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 10 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 46 Item 4.Controls and Procedures 46 Part II.Other Information: 46 Item 1.Legal Proceedings 46 Item 1A.Risk Factors 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6.Exhibits 47 Signatures 48 2 Table of Content PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS 2008 2007 Investments: Securities held to maturity, at amortized cost $ 3,766,162 3,778,603 Securities available for sale, at fair value 1,911,583 1,900,714 Mortgage loans, net of allowance for possible losses ($3,568 and $3,567) 98,530 99,033 Policy loans 82,032 83,772 Derivatives 8,069 25,907 Other long-term investments 16,214 16,562 Total Investments 5,882,590 5,904,591 Cash and short-term investments 93,997 45,206 Deferred policy acquisition costs 663,117 664,805 Deferred sales inducements 104,937 104,029 Accrued investment income 64,222 65,034 Federal income tax receivable 6,099 10,010 Other assets 46,112 41,651 $ 6,861,074 6,835,326 See accompanying notes to condensed consolidated financial statements. 3 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2008 2007 LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ 138,723 138,672 Universal life and annuity contracts 5,423,348 5,441,871 Other policyholder liabilities 130,685 120,400 Federal income tax liability: Current - - Deferred 65,599 61,720 Other liabilities 75,742 60,978 Total liabilities 5,834,097 5,823,641 COMMITMENTS AND CONTINGENCIES (Notes 5 and 8) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,454 and 3,422,324 issued and outstanding in 2008 and 2007 3,425 3,422 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2008 and 2007 200 200 Additional paid-in capital 36,563 36,236 Accumulated other comprehensive loss (6,549 ) (7,065 ) Retained earnings 993,338 978,892 Total stockholders’ equity 1,026,977 1,011,685 $ 6,861,074 6,835,326 Note:The condensed consolidated balance sheet at December 31, 2007, has been derived from the audited consolidated financial statements as of that date. See accompanying notes to condensed consolidated financial statements. 4 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended March 31, 2008 and 2007 (Unaudited) (In thousands, except per share amounts) 2008 2007 Premiums and other revenue: Life and annuity premiums $ 3,894 4,733 Universal life and annuity contract revenues 32,218 28,796 Net investment income 59,430 77,026 Other income 3,139 3,316 Realized gains (losses) on investments (44 ) 241 Total premiums and other revenue 98,637 114,112 Benefits and expenses: Life and other policy benefits 10,455 10,974 Amortization of deferred policy acquisition costs 26,249 23,785 Universal life and annuity contract interest 26,617 37,433 Other operating expenses 13,430 14,116 Total benefits and expenses 76,751 86,308 Earnings before Federal income taxes 21,886 27,804 Provision for Federal income taxes: Current 3,890 4,314 Deferred 3,550 4,818 Total Federal income taxes 7,440 9,132 Net earnings $ 14,446 18,672 Basic Earnings Per Share: Class A $ 4.10 5.30 Class B $ 2.05 2.65 Diluted Earnings Per Share: Class A $ 4.07 5.23 Class B $ 2.05 2.65 See accompanying notes to condensed consolidated financial statements. 5 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Net earnings $ 14,446 18,672 Other comprehensive income, net of effects of deferred costs and taxes: Unrealized gains on securities: Net unrealized holding gains arising during period 408 4,723 Reclassification adjustment for net gains included in net earnings (36 ) (167 ) Amortization of net unrealized gains related to transferred securities 16 20 Net unrealized gains on securities 388 4,576 Foreign currency translation adjustments (181 ) (87 ) Benefit plans: Amortization of net prior service cost and net gain 309 - Other comprehensive gain 516 4,489 Comprehensive income $ 14,962 23,161 See accompanying notes to condensed consolidated financial statements. 6 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Common stock: Balance at beginning of year $ 3,622 3,621 Shares exercised under stock option plan 3 1 Balance at end of period 3,625 3,622 Additional paid-in capital: Balance at beginning of year 36,236 36,110 Shares exercised under the stock option plan 327 126 Balance at end of period 36,563 36,236 Accumulated other comprehensive income: Unrealized gains on securities: Balance at beginning of year 1,184 3,148 Change in unrealized gains during period 388 4,576 Balance at end of period 1,572 7,724 Foreign currency translation adjustments: Balance at beginning of year 3,078 3,122 Change in translation adjustments during period (181 ) (87 ) Balance at end of period 2,897 3,035 Benefit plan liability adjustment: Balance at beginning of year (11,327 ) (10,001 ) Amortization of net prior service cost and net gain 309 - Balance at end of period (11,018 ) (10,001 ) Accumulated other comprehensive income (loss) at end of period (6,549 ) 758 Retained earnings: Balance at beginning of year 978,892 896,984 Cumulative effect of change in accounting principle, net of tax - (2,195 ) Net earnings 14,446 18,672 Balance at end of period 993,338 913,461 Total stockholders' equity $ 1,026,977 954,077 See accompanying notes to condensed consolidated financial statements. 7 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Cash flows from operating activities: Net earnings $ 14,446 18,672 Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest 26,617 37,433 Surrender charges and other policy revenues (9,568 ) (8,600 ) Realized (gains) losses on investments 44 (241 ) Accrual and amortization of investment income (1,300 ) (996 ) Depreciation and amortization 272 356 Decrease in value of derivatives 20,480 8,590 Increase in deferred policy acquisition and sales inducement costs (1,535 ) (1,290 ) Decrease in accrued investment income 812 610 (Increase) decrease in other assets (2,773 ) 5,580 Increase in liabilities for future policy benefits 52 784 Increase in other policyholder liabilities 10,285 6,173 Increase in Federal income tax liability 8,100 7,788 Decrease in other liabilities (814 ) (10,547 ) Other 1,810 (1,742 ) Net cash provided by operating activities 66,928 62,570 Cash flows from investing activities: Proceeds from sales of: Securities held to maturity - 5,175 Securities available for sale 124 234 Other investments 197 171 Proceeds from maturities and redemptions of: Securities held to maturity 248,009 28,571 Securities available for sale 78,696 78,592 Derivatives 8,964 8,570 Purchases of: Securities held to maturity (234,856 ) (71,837 ) Securities available for sale (67,636 ) (87,912 ) Other investments (11,810 ) (9,576 ) Principal payments on mortgage loans 1,308 13,912 Cost of mortgage loans acquired (777 ) (16,066 ) Decrease in policy loans (1,546 ) (613 ) Other (1,893 ) (938 ) Net cash provided by (used in) investing activities 18,780 (51,717 ) (Continued on next page) 8 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Three Months Ended March 31, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ 115,410 111,937 Return of account balances on universal life and annuity contracts (152,553 ) (137,622 ) Issuance of common stock under stock option plan 330 127 Net cash used in financing activities (36,813 ) (25,558 ) Effect of foreign exchange (104 ) (156 ) Net increase (decrease) in cash and short-term investments 48,791 (14,861 ) Cash and short-term investments at beginning of year 45,206 49,901 Cash and short-term investments at end of period $ 93,997 35,040 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the three month period for: Interest $ 10 10 Income taxes - 1,254 See accompanying notes to condensed consolidated financial statements. 9 Table of Content NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)CONSOLIDATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements.In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as of March 31, 2008, and the results of its operations and its cash flows for the three months ended March 31, 2008 and 2007.The results of operations for the three months ended March 31, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year.For further information, refer to the consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2007 accessible free of charge through the Company's internet site at www.nationalwesternlife.com or the Securities and Exchange Commission internet site at www.sec.gov. The accompanying condensed consolidated financial statements include the accounts of National Western Life Insurance Company and its wholly-owned subsidiaries ("Company"), The Westcap Corporation, NWL Investments, Inc., NWL Services, Inc., NWL Financial, Inc., and Regent Care San Marcos Holdings, LLC.All significant intercorporate transactions and accounts have been eliminated in consolidation. (2)CHANGES IN ACCOUNTING PRINCIPLES In September 2005, the AICPA issued Statement of Position 05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts ("SOP 05-1") whichwas effective for internal replacements occurring in fiscal years beginning after December 15, 2006. SOP 05-1 provides guidance on accounting by insurance enterprises for deferred acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in FASB No. 97. SOP 05-1 defines an internal replacement as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract.The Company had an impact related to the adoption of SOP 05-1 for contracts which annuitized and for reinstatements of contracts.The unamortized deferred acquisition costs and deferred sales inducement assets have to be written-off at the time of annuitization and can not be continued related to reinstatements.SOP 05-1 resulted in changes in assumptions relative to estimated gross profits which affected unamortized deferred acquisition costs, unearned revenue liabilities, and deferred sales inducement balances as of the beginning of 2007.The effect of this SOP on beginning retained earnings as of January 1, 2007 was a decrease of $2.2 million, net of tax, as detailed below. Amounts (In thousands) Write-off of deferred acquisition cost $ 3,321 Adjustment to deferred annuity revenue 56 3,377 Federal income tax (1,182 ) Cumulative effect of change in accounting for internal replacements and investment contracts $ 2,195 10 Table of Content In September of 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The Company adopted SFAS 157 effective January 1, 2008, and the adoption did not have an impact on the Company’s consolidated financial statements.See Note 9 for additional disclosures concerning fair value measurement. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits entities to choose to measure at fair value many financial instruments and certain other items that are not currently required to be measured at fair value. The Company adoptedSFAS 159 effective January 1, 2008, which did not have an impact on the consolidated financial statements as no items were elected for measurement at fair value upon initial adoption. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements. SFAS 160 establishes accounting and reporting standards for entities that have equity investments that are not attributable directly to the parent, called noncontrolling interests or minority interests. Specifically, SFAS 160states where and how to report noncontrolling interests in the consolidated statements of financial position and operations, how to account for changes in noncontrolling interests and provides disclosure requirements. The provisions of SFAS 160 are effective beginning January1, 2009.The Company is currently evaluating the impact that the adoption of this statement will have on the consolidated financial position, results of operations and disclosures. In December 2007, the FASB issued SFAS No.141(R), Business Combinations.SFAS 141(R) establishes how an entity accounts for the identifiable assets acquired, liabilities assumed, and any noncontrolling interests acquired, how to account for goodwill acquired and determines what disclosures are required as part of a business combination. SFAS 141(R) applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2008, early adoption is prohibited. The adoption of SFAS 141(R) isnot expected to have a material impact on the Company’s consolidated financial statements. In February 2008, the FASB issued FSP FAS 157-2, Effective Date of FASB Statement No. 157. This FSP delays the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis, to fiscal years and interim periods beginning after November 15, In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133. This statement requires enhanced disclosures regarding an entity’s derivative and hedging activity to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The adoption of SFAS 161 is not expected to have a material impact on the Company’s consolidated financial statements. (3)STOCKHOLDERS' EQUITY The Company is restricted by state insurance laws as to dividend amounts which may be paid to stockholders without prior approval from the Colorado Division of Insurance.The Company paid no cash dividends on common stock during the three months ended March 31, 2008 and 2007. 11 Table of Content (4)EARNINGS PER SHARE Basic earnings per share of common stock are computed by dividing net income by the weighted-average basic common shares outstanding during the period.Diluted earnings per share assumes the issuance of common shares applicable to stock options in the denominator. Three Months Ended March 31, 2008 2007 Class A Class B Class A Class B (In thousands except per share amounts) Numerator for Basic and Diluted Earnings Per Share: Net income $ 14,446 18,672 Dividends – Class A shares - - Dividends – Class B shares - - Undistributed income $ 14,446 18,672 Allocation of net income: Dividends $ - Allocation of undistributed income 14,036 410 18,142 530 Net income $ 14,036 410 18,142 530 Denominator: Basic earnings per share - weighted-average shares 3,423 200 3,421 200 Effect of dilutive stock options 24 - 48 - Diluted earnings per share - adjusted weighted-average shares for assumed conversions 3,447 200 3,469 200 Basic Earnings Per Share $ 4.10 2.05 5.30 2.65 Diluted Earnings Per Share $ 4.07 2.05 5.23 2.65 12 Table of Content (5)PENSION AND OTHER POSTRETIREMENT PLANS (A)Defined Benefit Pension Plans The Company sponsors a qualified defined benefit pension plan covering substantially all employees. The plan provides benefits based on the participants' years of service and compensation. The Company makes annual contributions to the plan that comply with the minimum funding provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). On October 19, 2007, the Company’s Board of Directors approved an amendment to freeze the Pension Plan as of December 31, 2007.The freeze ceased future benefit accruals to all participants and closed the Plan to any new participants. In addition, all participants became immediately 100% vested in their accrued benefits as of that date.Using estimated assumptions, the cumulative estimated minimum required contribution for the next five years is $2.1 million at which time the Plan is expected to be fully funded.Future pension expense is projected to be minimal.The following summarizes the components of net periodic benefit cost. Three Months Ended March 31, 2008 2007 (In thousands) Service cost $ 180 173 Interest cost 272 255 Expected return on plan assets (275 ) (237 ) Amortization of prior service cost 1 1 Amortization of net loss 80 88 Net periodic benefit cost $ 258 280 The Company expects to contribute $1.1 million to the plan in 2008.As of March 31, 2008, the Company has not yet contributed to the plan. The Company also sponsors a non-qualified defined benefit plan primarily for senior officers. The plan provides benefits based on the participants' years of service and compensation.The pension obligations and administrative responsibilities of the plan are maintained by a pension administration firm, which is a subsidiary of American National Insurance Company ("ANICO"). ANICO has guaranteed the payment of pension obligations under the plan.However, the Company has a contingent liability with respect to the pension plan should these entities be unable to meet their obligations under the existing agreements.Also, the Company has a contingent liability with respect to the plan in the event that a plan participant continues employment with the Company beyond age seventy, the aggregate average annual participant salary increases exceed 10% per year, or any additional employees become eligible to participate in the plan.If any of these conditions are met, the Company would be responsible for any additional pension obligations resulting from these items.Amendments were made to the plan to allow an additional employee to participate and to change the benefit formula for the Chairman of the Company.As previously mentioned, these additional obligations are a liability to the Company. Effective December 31, 2004, this plan was frozen with respect to the continued accrual of benefits of the Chairman and the President of the Company in order to comply with law changes under the American Jobs Creation Act of 2004 ("Act"). Effective July 1, 2005, the Company established a second non-qualified defined benefit plan for the benefit of the Chairman of the Company.This plan is intended to provide for post-2004 benefit accruals that mirror and supplement the pre-2005 benefit accruals under the previously discussed non-qualified plan, while complying with the requirements of the Act. Effective November 1, 2005, the Company established a third non-qualified defined benefit plan for the benefit of the President of the Company.This plan is intended to provide for post-2004 benefit accruals that supplement the pre-2005 benefit accruals under the first non-qualified plan as previously discussed, while complying with the requirements of the Act. 13 Table of Content The following summarizes the components of net periodic benefit costs for these non-qualified plans. Three Months Ended March 31, 2008 2007 (In thousands) Service cost $ 193 407 Interest cost 241 177 Amortization of prior service cost 260 260 Amortization of net loss 101 46 Net periodic benefit cost $ 795 890 The Company expects to contribute $1.7 million to these plans in 2008.As of March 31, 2008, the Company has not yet contributed to the plan. (B)Defined Benefit Postretirement Plans The Company sponsors two healthcare plans to provide postretirement benefits to certain fully-vested individuals.The following summarizes the components of net periodic benefit costs. Three Months Ended March 31, 2008 2007 (In thousands) Interest cost $ 35 29 Amortization of net loss 7 - Amortization of prior service cost 26 26 Net periodic benefit cost $ 68 55 As previously disclosed in its financial statements for the year ended December 31, 2007, the Company expects to contribute minimal amounts to the plan in 14 Table of Content (6)SEGMENT AND OTHER OPERATING INFORMATION Under Statement of Financial Accounting Standards ("SFAS") No. 131, Disclosures about Segments of an Enterprise and Related Information, the Company defines its reportable operating segments as domestic life insurance, international life insurance, and annuities. These segments are organized based on product types and geographic marketing areas.A summary of segment information for the quarters ended March 31, 2008 and 2007 is provided below. Selected Segment Information: Domestic International Life Life All Insurance Insurance Annuities Others Total (In thousands) March 31, 2008: Selected Balance Sheet Items: Deferred policy acquisition costs and sales inducements $ 61,709 206,193 500,152 - 768,054 Total segment assets 403,186 812,575 5,489,342 123,456 6,828,559 Future policy benefits 320,225 565,910 4,675,936 - 5,562,071 Other policyholder liabilities 11,502 18,608 100,575 - 130,685 Three Months Ended March 31, 2008: Condensed Income Statements: Premiums and contract revenues $ 6,619 23,485 6,008 - 36,112 Net investment income 5,161 3,039 50,297 933 59,430 Other income 6 12 38 3,083 3,139 Total revenues 11,786 26,536 56,343 4,016 98,681 Policy benefits 4,205 5,313 937 - 10,455 Amortization of deferred acquisition costs 2,287 8,791 15,171 - 26,249 Universal life and investment annuity contract interest 2,355 2,694 21,568 - 26,617 Other operating expenses 2,974 3,872 3,806 2,778 13,430 Federal income taxes (12 ) 1,994 5,052 421 7,455 Total expenses 11,809 22,664 46,534 3,199 84,206 Segment earnings (losses) $ (23 ) 3,872 9,809 817 14,475 15 Table of Content Selected Segment Information: Domestic International Life Life All Insurance Insurance Annuities Others Total (In thousands) March 31, 2007: Selected Balance Sheet Items: Deferred policy acquisition costs and sales inducements $ 52,491 180,409 499,369 - 732,269 Total segment assets 388,103 723,250 5,487,541 103,794 6,702,688 Future policy benefits 316,880 509,015 4,713,294 - 5,539,189 Other policyholder liabilities 10,812 18,605 89,205 - 118,622 Three Months Ended March 31, 2007: Condensed Income Statements: Premiums and contract revenues $ 6,333 21,671 5,525 - 33,529 Net investment income 4,678 5,762 65,753 833 77,026 Other income 14 45 228 3,029 3,316 Total revenues 11,025 27,478 71,506 3,862 113,871 Policy benefits 6,141 3,677 1,156 - 10,974 Amortization of deferred acquisition costs 1,864 8,163 13,758 - 23,785 Universal life and investment annuity contract interest 2,320 5,252 29,861 - 37,433 Other operating expenses 2,712 4,310 4,481 2,613 14,116 Federal income taxes (660 ) 1,995 7,303 410 9,048 Total expenses 12,377 23,397 56,559 3,023 95,356 Segment earnings (losses) $ (1,352 ) 4,081 14,947 839 18,515 Reconciliations of segment information to the Company's condensed consolidated financial statements are provided below. Three Months Ended March 31, 2008 2007 (In thousands) Premiums and Other Revenue: Premiums and contract revenues $ 36,112 33,529 Net investment income 59,430 77,026 Other income 3,139 3,316 Realized gains (losses) on investments (44 ) 241 Total consolidated premiums and other revenue $ 98,637 114,112 16 Table of Content Three Months Ended March 31, 2008 2007 (In thousands) Federal Income Taxes: Total segment Federal income taxes $ 7,455 9,048 Taxes on realized gains (losses) on investments (15 ) 84 Total consolidated Federal income taxes $ 7,440 9,132 Three Months Ended March 31, 2008 2007 (In thousands) Net Earnings: Total segment earnings $ 14,475 18,515 Realized gains (losses) on investments, net of taxes (29 ) 157 Total consolidated net earnings $ 14,446 18,672 March 31, 2008 2007 (In thousands) Assets: Total segment assets $ 6,828,559 6,702,688 Other unallocated assets 32,515 24,790 Total consolidated assets $ 6,861,074 6,727,478 (7)SHARE-BASED PAYMENTS The Company has a stock and incentive plan ("Plan") which provides for the grant of any or all of the following types of awards to eligible employees:(1) stock options, including incentive stock options and nonqualified stock options;(2)stock appreciation rights, in tandem with stock options or freestanding;(3)restricted stock; (4)incentive awards; and (5)performance awards.The Plan began on April 21, 1995, and was to terminate on April 20, 2005, unless terminated earlier by the Board of Directors.The Plan was amended on June 25, 2004 to extend the termination date to April 20, 2010.The number of shares of Class A, $1.00 par value, common stock which may be issued under the Plan, or as to which stock appreciation rights or other awards may be granted, may not exceed 300,000.These shares may be authorized and unissued shares.The Company has only issued nonqualified stock options. All of the employees of the Company and its subsidiaries are eligible to participate in the Plan.In addition, directors of the Company, other than Compensation and Stock Option Committee members, are eligible for restricted stock awards, incentive awards, and performance awards.Company directors, including members of the Compensation and Stock Option Committee, are eligible for nondiscretionary stock options. The directors' stock options vest 20% annually following one full year of service to the Company from the date of grant.The officers' stock options vest 20% annually following three full years of service to the Company from the date of grant.Options issued expire after ten years.No awards were issued in the first quarter of 2008 or during the year 2007. 17 Table of Content The Company adopted and implemented a limited stock buy-back program which provides option holders the additional alternative of selling shares acquired through the exercise of options directly back to the Company.Option holders may elect to sell such acquired shares back to the Company at any time within ninety (90) days after the exercise of options at the prevailing market price as of the date of notice of election. The buy-back program did not alter the terms and conditions of the Plan, however the program necessitated a change in accounting from the equity classification to the liability classification.Accordingly, the Companyis using the current fair value method to measure compensation cost.A summary of shares available for grant and stock option activity is detailed below. Options Outstanding Weighted- Shares Average Available Exercise For Grant Shares Price Balance at January 1, 2008 27,668 94,984 $ 128.47 Stock Options: Exercised - (15,580 ) 99.43 Forfeited - - - Expired - - - Balance at March 31, 2008 27,668 79,404 $ 134.16 The total intrinsic value of options exercised was $1.6 million and $2.4 million for the three months ended March 31, 2008 and 2007, respectively.The total share-based liabilities paid were $1.3 million for the three months ended March 31, 2008.There were no shares vested during the first quarter of The following table summarizes information about stock options outstanding at March 31, 2008. Options Outstanding Weighted- Average Number Remaining Options Outstanding Contractual Life Exercisable Exercise prices: $ 112.38 3,800 0.2 years 3,800 92.13 12,604 3.1 years 5,736 95.00 7,000 3.2 years 7,000 150.00 56,000 6.0 years 12,600 Totals 79,404 29,136 Aggregate intrinsic value (in thousands) $ 6,561 $ 2,806 The aggregate intrinsic value in the table above is based on the closing stock price of $216.79 per share on March 31, 2008. 18 Table of Content In estimating the fair value of the options outstanding at March 31, 2008 and 2007, the Company employed the Black-Scholes option pricing model with assumptions as detailed below. 2008 2007 Expected term of options 1 to 5 years 2 to 6 years Expected volatility: Range 21.59% to 30.17% 15.63% to 23.72% Weighted-average 24.07% 19.36% Expected dividends $0.36 - Risk-free rate: Range 1.61% to 3.06% 4.57% to 4.95% Weighted-average 2.31% 4.67% The Company reviewed the contractual term relative to the options as well as perceived future behavior patterns of exercise.Volatility is based on historical volatility over the expected term. The pre-tax compensation cost recognized in the financial statements related to the
